UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06247 AMERICAN CENTURY WORLD MUTUAL FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 11-30 Date of reporting period: 2-29-2012 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Emerging Markets Fund February 29, 2012 Emerging Markets - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 99.8% BRAZIL — 16.2% BR Malls Participacoes SA $ BR Properties SA BRF - Brasil Foods SA Cia de Bebidas das Americas Preference Shares ADR Cia Hering Itau Unibanco Holding SA Preference Shares Marcopolo SA Preference Shares PDG Realty SA Empreendimentos e Participacoes Tim Participacoes SA ADR Ultrapar Participacoes SA Vale SA Preference Shares CHILE — 1.1% ENTEL Chile SA SACI Falabella HONG KONG — 4.7% Brilliance China Automotive Holdings Ltd.(1) China Overseas Land & Investment Ltd. China Unicom Ltd. CNOOC Ltd. Dah Chong Hong Holdings Ltd. INDIA — 5.3% HDFC Bank Ltd. ICICI Bank Ltd. ADR ITC Ltd. Jubilant Foodworks Ltd.(1) Tata Motors Ltd. Wipro Ltd. INDONESIA — 4.0% PT AKR Corporindo Tbk PT Astra International Tbk PT Bank Rakyat Indonesia (Persero) Tbk PT Charoen Pokphand Indonesia Tbk PT Indofood CBP Sukses Makmur Tbk PT Semen Gresik (Persero) Tbk MALAYSIA — 0.7% CIMB Group Holdings Bhd Genting Malaysia Bhd Emerging Markets - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value MEXICO — 6.6% Alfa SAB de CV, Series A $ America Movil SAB de CV Series L ADR Cemex SAB de CV ADR(1) Fomento Economico Mexicano SAB de CV ADR Genomma Lab Internacional SAB de CV Class B(1) Grupo Televisa SAB ADR Mexichem SAB de CV Wal-Mart de Mexico SAB de CV PEOPLE'S REPUBLIC OF CHINA — 11.0% AAC Technologies Holdings, Inc. Agricultural Bank of China Ltd. H Shares Baidu, Inc. ADR(1) China BlueChemical Ltd. H Shares China Minsheng Banking Corp. Ltd. H Shares China Oilfield Services Ltd. H Shares Focus Media Holding Ltd. ADR(1) Industrial & Commercial Bank of China Ltd. H Shares Ping An Insurance Group Co. H Shares Tencent Holdings Ltd. ZTE Corp. H Shares PERU — 1.2% Credicorp Ltd. POLAND — 0.5% Powszechna Kasa Oszczednosci Bank Polski SA RUSSIAN FEDERATION — 7.2% Magnit OJSC GDR Mail.ru Group Ltd. GDR(1) Mobile Telesystems OJSC ADR NovaTek OAO GDR Sberbank of Russia SOUTH AFRICA — 7.3% Barloworld Ltd. Clicks Group Ltd. Exxaro Resources Ltd. Mr Price Group Ltd. MTN Group Ltd. Naspers Ltd. N Shares Sasol Ltd. SOUTH KOREA — 14.1% Asia Pacific Systems, Inc.(1) Celltrion, Inc. Cheil Worldwide, Inc. Emerging Markets - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value Hotel Shilla Co. Ltd. $ Hyundai Glovis Co. Ltd. Hyundai Motor Co. Kia Motors Corp. LG Chem Ltd. LG Household & Health Care Ltd. Mando Corp. NCSoft Corp. Samsung Electronics Co. Ltd. SWITZERLAND — 0.4% Ferrexpo plc TAIWAN (REPUBLIC OF CHINA) — 7.8% Catcher Technology Co. Ltd. Hon Hai Precision Industry Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. THAILAND — 5.1% Advanced Info Service PCL Banpu PCL CP ALL PCL Kasikornbank PCL NVDR Siam Cement PCL NVDR TURKEY — 3.4% BIM Birlesik Magazalar AS Koza Altin Isletmeleri AS Tofas Turk Otomobil Fabrikasi Turkiye Garanti Bankasi AS UNITED ARAB EMIRATES — 0.6% Dragon Oil plc UNITED KINGDOM — 2.6% Antofagasta plc Petrofac Ltd. Tullow Oil plc TOTAL COMMON STOCKS (Cost $396,633,093) TEMPORARY CASH INVESTMENTS — 0.3% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 2.375% - 2.625%, 6/30/14 - 2/28/15, valued at $554,969), in a joint trading account at 0.13%, dated 2/29/12, due 3/1/12 (Delivery value $544,115) Emerging Markets - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $554,586), in a joint trading account at 0.10%, dated 2/29/12, due 3/1/12 (Delivery value $544,115) $ Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.75%, 2/15/37, valued at $230,236), in a joint trading account at 0.10%, dated 2/29/12, due 3/1/12 (Delivery value $225,131) SSgA U.S. Government Money Market Fund 28 28 TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,313,384) TOTAL INVESTMENT SECURITIES — 100.1% (Cost $397,946,477) OTHER ASSETS AND LIABILITIES — (0.1)% ) TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Financials 21.4% Information Technology 20.3% Consumer Discretionary 16.5% Consumer Staples 11.1% Materials 10.4% Energy 10.3% Telecommunication Services 5.0% Industrials 4.2% Health Care 0.6% Cash and Equivalents* 0.2% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt GDR - Global Depositary Receipt NVDR - Non-Voting Depositary Receipt OJSC - Open Joint Stock Company (1) Non-income producing. Emerging Markets - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Emerging Markets - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks $ $ — Temporary Cash Investments 28 — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of February 29, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Global Growth Fund February 29, 2012 Global Growth - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 99.2% AUSTRALIA — 1.6% BHP Billiton Ltd. $ BRAZIL — 1.0% BR Malls Participacoes SA Itau Unibanco Holding SA ADR CANADA — 0.5% Bank of Nova Scotia CHILE — 0.3% Sociedad Quimica y Minera de Chile SA ADR DENMARK — 1.2% Novo Nordisk A/S B Shares FRANCE — 3.7% Danone SA Pernod-Ricard SA Safran SA Sanofi GERMANY — 2.3% Bayerische Motoren Werke AG Fresenius Medical Care AG & Co. KGaA Kabel Deutschland Holding AG(1) SAP AG ADR HONG KONG — 0.7% China Unicom Ltd. INDONESIA — 0.3% PT Bank Mandiri (Persero) Tbk ISRAEL — 0.4% Check Point Software Technologies Ltd.(1) ITALY — 2.2% Pirelli & C SpA Saipem SpA JAPAN — 5.8% Daihatsu Motor Co. Ltd. FANUC CORP. Komatsu Ltd. Nitori Holdings Co. Ltd. ORIX Corp. Rakuten, Inc. Global Growth - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value Unicharm Corp. $ NETHERLANDS — 1.1% ASML Holding NV New York Shares European Aeronautic Defence and Space Co. NV PEOPLE'S REPUBLIC OF CHINA — 2.6% Baidu, Inc. ADR(1) Industrial & Commercial Bank of China Ltd. H Shares PERU — 0.3% Credicorp Ltd. PORTUGAL — 0.6% Jeronimo Martins SGPS SA(1) RUSSIAN FEDERATION — 0.8% Sberbank of Russia ADR(1) SOUTH KOREA — 0.9% Hyundai Motor Co. SPAIN — 0.7% Grifols SA(1) SWEDEN — 0.6% Atlas Copco AB A Shares SWITZERLAND — 4.4% Nestle SA Novartis AG Swatch Group AG (The) Syngenta AG(1) Xstrata plc TURKEY — 0.6% Turkiye Garanti Bankasi AS UNITED KINGDOM — 8.5% Admiral Group plc BG Group plc Burberry Group plc Capita Group plc (The) Compass Group plc GlaxoSmithKline plc Kingfisher plc Reckitt Benckiser Group plc Rio Tinto plc WM Morrison Supermarkets plc Global Growth - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value UNITED STATES — 58.1% Aflac, Inc. $ Air Products & Chemicals, Inc. Alexion Pharmaceuticals, Inc.(1) Altera Corp. Amazon.com, Inc.(1) American Express Co. American Tower Corp. Apache Corp. Apple, Inc.(1) BE Aerospace, Inc.(1) BorgWarner, Inc.(1) Celgene Corp.(1) Cerner Corp.(1) Charles Schwab Corp. (The) CIT Group, Inc.(1) Colgate-Palmolive Co. Continental Resources, Inc.(1) Costco Wholesale Corp. Danaher Corp. EMC Corp.(1) Equinix, Inc.(1) Express Scripts, Inc.(1) FactSet Research Systems, Inc. Google, Inc., Class A(1) Harley-Davidson, Inc. Home Depot, Inc. (The) IntercontinentalExchange, Inc.(1) Intuitive Surgical, Inc.(1) Kraft Foods, Inc., Class A Las Vegas Sands Corp.(1) Liberty Global, Inc. Class A(1) MasterCard, Inc., Class A Mead Johnson Nutrition Co. Monsanto Co. National Oilwell Varco, Inc. NIKE, Inc., Class B O'Reilly Automotive, Inc.(1) Occidental Petroleum Corp. Pall Corp. Polypore International, Inc.(1) Precision Castparts Corp. priceline.com, Inc.(1) QUALCOMM, Inc. Rockwell Automation, Inc. Schlumberger Ltd. Starbucks Corp. Union Pacific Corp. VeriFone Systems, Inc.(1) Verisk Analytics, Inc. Class A(1) Visa, Inc., Class A Global Growth - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value Waters Corp.(1) $ Wells Fargo & Co. Whole Foods Market, Inc. TOTAL INVESTMENT SECURITIES — 99.2% (Cost $314,035,760) OTHER ASSETS AND LIABILITIES — 0.8% TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Information Technology 19.1% Consumer Discretionary 17.6% Financials 14.6% Industrials 12.5% Consumer Staples 11.5% Energy 9.3% Health Care 7.9% Materials 6.0% Telecommunication Services 0.7% Other Assets and Liabilities 0.8% Notes to Schedule of Investments ADR - American Depositary Receipt (1) Non-income producing. Global Growth - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Global Growth - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks $ — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of February 29, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Discovery Fund February 29, 2012 International Discovery - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 99.1% AUSTRALIA — 3.0% Atlas Iron Ltd. $ Boart Longyear Ltd. Campbell Brothers Ltd. Iluka Resources Ltd. Mesoblast Ltd.(1) BELGIUM — 0.3% Umicore SA BERMUDA — 0.9% Golar LNG Ltd.(1) BRAZIL — 1.0% Banco do Estado do Rio Grande do Sul Preference Shares Cia Hering CANADA — 8.0% Alimentation Couche Tard, Inc. B Shares Finning International, Inc. First Quantum Minerals Ltd. Franco-Nevada Corp. Imax Corp.(1) Intact Financial Corp. Penn West Petroleum Ltd. SXC Health Solutions Corp.(1) Tim Hortons, Inc. Westport Innovations Inc.(1) CAYMAN ISLANDS — 1.2% Herbalife Ltd. DENMARK — 1.1% FLSmidth & Co. A/S EGYPT — 0.3% Egyptian Financial Group-Hermes Holding(1) FINLAND — 0.2% Nokian Renkaat Oyj FRANCE — 6.4% Edenred Iliad SA Rexel SA Sodexo Technip SA Zodiac Aerospace International Discovery - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value GERMANY — 3.9% GEA Group AG $ Hugo Boss AG Preference Shares Lanxess AG HONG KONG — 1.4% China Resources Cement Holdings Ltd. Link Real Estate Investment Trust (The) INDIA — 1.7% Indiabulls Real Estate Ltd. IRB Infrastructure Developers Ltd. LIC Housing Finance Ltd. Yes Bank Ltd. INDONESIA — 0.5% PT Semen Gresik (Persero) Tbk IRELAND — 2.4% Elan Corp. plc ADR(1) Experian plc James Hardie Industries SE ISRAEL — 1.0% Mellanox Technologies Ltd.(1) ITALY — 2.4% Fiat SpA Pirelli & C SpA JAPAN — 14.1% Aisin Seiki Co. Ltd. Chiyoda Corp. CyberAgent, Inc. Daihatsu Motor Co. Ltd. Japan Steel Works Ltd. (The) Lawson, Inc. Nabtesco Corp. Nikon Corp. Nippon Television Network Corp. Nippon Yusen KK Nisshinbo Holdings, Inc. NSK Ltd. OKUMA Corp. Park24 Co. Ltd. Sanrio Co. Ltd. Shimano, Inc. Toyota Tsusho Corp. International Discovery - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value Yamato Kogyo Co. Ltd. $ JERSEY — 1.0% Randgold Resources Ltd. ADR NETHERLANDS — 3.0% Gemalto NV Koninklijke Vopak NV NORWAY — 1.4% Aker Solutions ASA Schibsted ASA PEOPLE'S REPUBLIC OF CHINA — 5.8% AAC Technologies Holdings, Inc. Dongyue Group Evergrande Real Estate Group Ltd. Focus Media Holding Ltd. ADR(1) Great Wall Motor Co. Ltd. H Shares Lenovo Group Ltd. Longfor Properties Co. Ltd. Zhongsheng Group Holdings Ltd. SINGAPORE — 1.1% Biosensors International Group Ltd.(1) Neptune Orient Lines Ltd. SOUTH KOREA — 2.5% Celltrion, Inc. Duksan Hi-Metal Co. Ltd.(1) NCSoft Corp. Nexen Tire Corp. SPAIN — 1.1% Grifols SA(1) SWEDEN — 6.3% Autoliv, Inc. Elekta AB B Shares Hexagon AB B Shares Lundin Petroleum AB(1) Skanska AB B Shares SSAB AB A Shares Swedish Match AB International Discovery - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value SWITZERLAND — 6.7% Adecco SA(1) $ Aryzta AG(1) Clariant AG(1) GAM Holding AG(1) Sika AG Wolseley plc TAIWAN (REPUBLIC OF CHINA) — 2.7% Catcher Technology Co. Ltd. Hiwin Technologies Corp. Simplo Technology Co. Ltd. UNITED KINGDOM — 17.3% Aggreko plc ARM Holdings plc Ashmore Group plc Ashtead Group plc Babcock International Group plc Berkeley Group Holdings plc(1) BTG plc(1) Bunzl plc Burberry Group plc Croda International plc Intercontinental Hotels Group plc Intertek Group plc Johnson Matthey plc Persimmon plc Petrofac Ltd. Subsea 7 SA(1) Weir Group plc (The) Whitbread plc UNITED STATES — 0.4% Sims Metal Management Ltd. TOTAL INVESTMENT SECURITIES — 99.1% (Cost $624,426,134) OTHER ASSETS AND LIABILITIES — 0.9% TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Industrials 30.6% Consumer Discretionary 20.5% Materials 15.2% International Discovery - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Energy 8.4% Information Technology 8.2% Financials 5.8% Health Care 5.3% Consumer Staples 4.5% Telecommunication Services 0.6% Other Assets and Liabilities 0.9% Notes to Schedule of Investments ADR - American Depositary Receipt (1) Non-income producing. International Discovery - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. International Discovery - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Total Value of Investment Securities $ $ — 3. Federal Tax Information As of February 29, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Growth Fund February 29, 2012 International Growth - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 99.5% ARGENTINA — 0.5% MercadoLibre, Inc. $ AUSTRALIA — 2.9% BHP Billiton Ltd. Commonwealth Bank of Australia Iluka Resources Ltd. BELGIUM — 1.9% Anheuser-Busch InBev NV Umicore SA BERMUDA — 0.8% Seadrill Ltd. BRAZIL — 1.1% BR Malls Participacoes SA Itau Unibanco Holding SA Preference Shares CANADA — 1.4% Bank of Nova Scotia Canadian National Railway Co. Potash Corp. of Saskatchewan, Inc. DENMARK — 2.1% Christian Hansen Holding A/S Novo Nordisk A/S B Shares FINLAND — 0.4% Kone Oyj FRANCE — 8.9% BNP Paribas SA Cie Generale d'Optique Essilor International SA Danone SA Eutelsat Communications SA LVMH Moet Hennessy Louis Vuitton SA Pernod-Ricard SA Safran SA Sanofi Schneider Electric SA Technip SA Zodiac Aerospace GERMANY — 8.2% adidas AG International Growth - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value BASF SE $ Bayerische Motoren Werke AG Fresenius Medical Care AG & Co. KGaA HeidelbergCement AG Hugo Boss AG Preference Shares Infineon Technologies AG(1) Kabel Deutschland Holding AG(1) Muenchener Rueckversicherungs AG SAP AG HONG KONG — 1.8% AIA Group Ltd. China Unicom Ltd. ADR Link Real Estate Investment Trust (The) INDIA — 0.5% HDFC Bank Ltd. ADR INDONESIA — 0.6% PT Bank Mandiri (Persero) Tbk IRELAND — 1.6% Experian plc Shire plc ISRAEL — 0.5% Check Point Software Technologies Ltd.(1) ITALY — 2.6% Pirelli & C SpA Saipem SpA JAPAN — 14.3% Daihatsu Motor Co. Ltd. Daito Trust Construction Co. Ltd. FANUC CORP. Fast Retailing Co. Ltd. Japan Tobacco, Inc. JGC Corp. Komatsu Ltd. Konami Corp. Lawson, Inc. Mitsubishi Corp. Mitsubishi Heavy Industries Ltd. Mitsubishi UFJ Financial Group, Inc. Murata Manufacturing Co. Ltd. Nitori Holdings Co. Ltd. ORIX Corp. Rakuten, Inc. SOFTBANK CORP. International Growth - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value Toyota Motor Corp. $ Unicharm Corp. LUXEMBOURG — 0.3% Millicom International Cellular SA MACAU — 0.6% Sands China Ltd. NETHERLANDS — 1.9% ASML Holding NV European Aeronautic Defence and Space Co. NV Koninklijke Vopak NV NORWAY — 2.2% DNB ASA Statoil ASA PEOPLE'S REPUBLIC OF CHINA — 1.6% Baidu, Inc. ADR(1) Industrial & Commercial Bank of China Ltd. H Shares PERU — 0.6% Credicorp Ltd. POLAND — 0.1% Powszechna Kasa Oszczednosci Bank Polski SA PORTUGAL — 0.8% Jeronimo Martins SGPS SA(1) RUSSIAN FEDERATION — 1.3% Magnit OJSC GDR Sberbank of Russia SINGAPORE — 0.4% DBS Group Holdings Ltd. SOUTH KOREA — 1.9% Hyundai Motor Co. Samsung Electronics Co. Ltd. SPAIN — 2.9% Banco Bilbao Vizcaya Argentaria SA Grifols SA(1) Inditex SA SWEDEN — 2.7% Atlas Copco AB A Shares International Growth - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value Getinge AB B Shares $ Swedbank AB A Shares Volvo AB B Shares SWITZERLAND — 10.0% Adecco SA(1) Kuehne + Nagel International AG Nestle SA Novartis AG SGS SA Swatch Group AG (The) Syngenta AG(1) UBS AG(1) Wolseley plc Xstrata plc Zurich Financial Services AG(1) TAIWAN (REPUBLIC OF CHINA) — 1.8% Hon Hai Precision Industry Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. ADR THAILAND — 1.1% Kasikornbank PCL NVDR TURKEY — 0.7% Turkiye Garanti Bankasi AS UNITED KINGDOM — 18.5% Admiral Group plc Aggreko plc Antofagasta plc ARM Holdings plc BG Group plc British American Tobacco plc Burberry Group plc Capita Group plc (The) Carnival plc Compass Group plc GlaxoSmithKline plc HSBC Holdings plc (Hong Kong) Intercontinental Hotels Group plc Kingfisher plc Lloyds Banking Group plc(1) National Grid plc Petrofac Ltd. Reckitt Benckiser Group plc Rio Tinto plc Standard Chartered plc Unilever plc Vodafone Group plc International Growth - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value Weir Group plc (The) $ Whitbread plc TOTAL COMMON STOCKS (Cost $1,242,098,056) TEMPORARY CASH INVESTMENTS — 0.1% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 2.375% - 2.625%, 6/30/14 - 2/28/15, valued at $908,317), in a joint trading account at 0.13%, dated 2/29/12, due 3/1/12 (Delivery value $890,553) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $907,690), in a joint trading account at 0.10%, dated 2/29/12, due 3/1/12 (Delivery value $890,552) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.75%, 2/15/37, valued at $376,828), in a joint trading account at 0.10%, dated 2/29/12, due 3/1/12 (Delivery value $368,471) SSgA U.S. Government Money Market Fund 33 33 TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,149,603) TOTAL INVESTMENT SECURITIES — 99.6% (Cost $1,244,247,659) OTHER ASSETS AND LIABILITIES — 0.4% TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Financials 18.6% Industrials 15.0% Consumer Discretionary 14.7% Consumer Staples 11.9% Materials 10.8% Information Technology 9.4% Health Care 8.3% Energy 7.9% Telecommunication Services 2.1% Utilities 0.8% Cash and Equivalents* 0.5% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt GDR - Global Depositary Receipt NVDR - Non-Voting Depositary Receipt OJSC - Open Joint Stock Company International Growth - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) (1) Non-income producing. International Growth - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. International Growth - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks $ $ — Temporary Cash Investments 33 — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of February 29, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Opportunities Fund February 29, 2012 International Opportunities - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 98.3% AUSTRALIA — 4.9% Atlas Iron Ltd. $ Campbell Brothers Ltd. Flight Centre Ltd. Medusa Mining Ltd. NRW Holdings Ltd. SAI Global Ltd. AUSTRIA — 0.5% Schoeller-Bleckmann Oilfield Equipment AG BERMUDA — 1.1% Golar LNG Ltd.(1) Lancashire Holdings Ltd. BRAZIL — 3.1% CETIP SA - Balcao Organizado de Ativos e Derivativos Marcopolo SA Preference Shares Mills Estruturas e Servicos de Engenharia SA CANADA — 9.8% Africa Oil Corp.(1) AuRico Gold, Inc.(1) Canadian Western Bank Detour Gold Corp.(1) Dollarama, Inc. Legacy Oil + Gas, Inc.(1) Major Drilling Group International, Inc. New Gold, Inc.(1) SXC Health Solutions Corp.(1) Trilogy Energy Corp. COLOMBIA — 0.5% Petrominerales Ltd. DENMARK — 2.1% Christian Hansen Holding A/S FINLAND — 2.1% Outotec Oyj FRANCE — 4.5% Eurofins Scientific Ingenico Zodiac Aerospace International Opportunities - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value GERMANY — 3.9% Delticom AG $ Gerry Weber International AG Gildemeister AG(1) KUKA AG(1) XING AG(1) HONG KONG — 2.4% China Overseas Grand Oceans Group Ltd. Giordano International Ltd. Vinda International Holdings Ltd. INDIA — 2.9% Exide Industries Ltd. Hathway Cable & Datacom Ltd.(1) Havells India Ltd. Indian Bank Mahindra & Mahindra Financial Services Ltd. McLeod Russel India Ltd. INDONESIA — 1.7% PT Jasa Marga PT Mitra Adiperkasa Tbk PT Perusahaan Perkebunan London Sumatra Indonesia Tbk IRELAND — 2.0% Grafton Group plc Kenmare Resources plc(1) Kentz Corp. Ltd. ISRAEL — 1.6% Avner Oil Exploration LLP(1) Mellanox Technologies Ltd.(1) ITALY — 2.3% Banca Generali SpA Salvatore Ferragamo Italia SpA(1) JAPAN — 13.6% Anritsu Corp. CyberAgent, Inc. Dainippon Screen Manufacturing Co. Ltd. Disco Corp. Horiba Ltd. Keihin Corp. International Opportunities - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value M3, Inc. $ Maruwa Co. Ltd/Aichi Nachi-Fujikoshi Corp. NET One Systems Co. Ltd. Nihon Kohden Corp. Sanrio Co. Ltd. Ship Healthcare Holdings, Inc. Start Today Co. Ltd. Tamron Co. Ltd. Tsubakimoto Chain Co. Zeon Corp. MEXICO — 0.9% Genomma Lab Internacional SAB de CV Class B(1) NETHERLANDS — 1.0% Aalberts Industries NV NORWAY — 3.0% Algeta ASA(1) Det Norske Oljeselskap ASA(1) TGS Nopec Geophysical Co. ASA Tomra Systems ASA PEOPLE'S REPUBLIC OF CHINA — 3.1% Baoxin Auto Group Ltd.(1) Biostime International Holdings Ltd. China Shanshui Cement Group Ltd. Shenguan Holdings Group Ltd. PHILIPPINES — 0.3% International Container Terminal Services, Inc. SINGAPORE — 1.5% Biosensors International Group Ltd.(1) Ezion Holdings Ltd. SOUTH KOREA — 3.4% Cheil Worldwide, Inc. Handsome Co. Ltd. Hotel Shilla Co. Ltd. Jinsung T.E.C.(1) Mando Corp. SWEDEN — 0.6% Mekonomen AB SWITZERLAND — 1.1% Micronas Semiconductor Holding AG(1) International Opportunities - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value Rieter Holding AG(1) $ Temenos Group AG(1) TAIWAN (REPUBLIC OF CHINA) — 4.0% Compal Communications, Inc. FLEXium Interconnect, Inc. Radiant Opto-Electronics Corp. St. Shine Optical Co. Ltd. Standard Foods Corp. THAILAND — 1.0% Home Product Center PCL Thai Union Frozen Products PCL TURKEY — 0.9% Bizim Toptan Satis Magazalari AS UNITED KINGDOM — 18.5% Aberdeen Asset Management plc Ashtead Group plc Bellway plc Bodycote plc Croda International plc Fenner plc Imagination Technologies Group plc(1) John Wood Group plc Millennium & Copthorne Hotels plc Pennon Group plc Rightmove plc Rotork plc Shaftesbury plc Spectris plc Spirax-Sarco Engineering plc Telecity Group plc(1) Victrex plc TOTAL COMMON STOCKS (Cost $86,020,408) TEMPORARY CASH INVESTMENTS — 1.2% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 2.375% - 2.625%, 6/30/14 - 2/28/15, valued at $512,621), in a joint trading account at 0.13%, dated 2/29/12, due 3/1/12 (Delivery value $502,596) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $512,268), in a joint trading account at 0.10%, dated 2/29/12, due 3/1/12 (Delivery value $502,596) International Opportunities - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Value Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.75%, 2/15/37, valued at $212,668), in a joint trading account at 0.10%, dated 2/29/12, due 3/1/12 (Delivery value $207,953) $ TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,213,140) TOTAL INVESTMENT SECURITIES — 99.5% (Cost $87,233,548) OTHER ASSETS AND LIABILITIES — 0.5% TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Industrials 22.5% Consumer Discretionary 18.9% Information Technology 16.3% Materials 12.8% Financials 8.6% Health Care 7.6% Energy 6.1% Consumer Staples 5.2% Utilities 0.3% Cash and Equivalents* 1.7% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments (1) Non-income producing. International Opportunities - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. International Opportunities - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks $ $ — Temporary Cash Investments — — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of February 29, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales and the realization for tax purposes of unrealized gains on investments in passive foreign investment companies. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Value Fund February 29, 2012 International Value - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 98.1% AUSTRALIA — 8.7% Australia & New Zealand Banking Group Ltd. $ Commonwealth Bank of Australia National Australia Bank Ltd. PanAust Ltd.(1) Telstra Corp. Ltd. Western Areas NL Westpac Banking Corp. BELGIUM — 1.7% Ageas KBC Groep NV DENMARK — 0.3% H. Lundbeck A/S FINLAND — 1.9% Metso Oyj Nokia Oyj FRANCE — 11.6% AXA SA Ciments Francais SA Euler Hermes SA France Telecom SA GDF Suez Metropole Television SA Sanofi Total SA Valeo SA Vivendi SA GERMANY — 8.6% Allianz SE Aurubis AG Bayer AG Bayerische Motoren Werke AG Deutsche Lufthansa AG Deutsche Post AG E.ON AG Merck KGaA Muenchener Rueckversicherungs AG ProSiebenSat.1 Media AG Preference Shares Siemens AG International Value - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value GREECE — 0.1% Hellenic Telecommunications Organization SA $ HONG KONG — 2.8% Cheung Kong Holdings Ltd. Link Real Estate Investment Trust (The) SJM Holdings Ltd. Wharf Holdings Ltd. IRELAND — 0.3% CRH plc ISRAEL — 0.1% Mizrahi Tefahot Bank Ltd. ITALY — 3.0% Enel SpA ENI SpA Mediaset SpA JAPAN — 20.7% Aeon Co. Ltd. Asahi Glass Co. Ltd. Asahi Kasei Corp. Central Japan Railway Co. 21 Chiba Bank Ltd. (The) Circle K Sunkus Co. Ltd. Daito Trust Construction Co. Ltd. DIC Corp. FamilyMart Co. Ltd. Fujitsu Ltd. Hachijuni Bank Ltd. (The) Haseko Corp.(1) INPEX Corp. 44 ITOCHU Corp. JGC Corp. Kao Corp. KDDI Corp. 46 Lawson, Inc. Nippon Telegraph & Telephone Corp. Nissan Motor Co. Ltd. Nitto Denko Corp. Nomura Holdings, Inc. Nomura Research Institute Ltd. NTT Data Corp. 67 Park24 Co. Ltd. Resona Holdings, Inc. Seven & I Holdings Co. Ltd. Ship Healthcare Holdings, Inc. SKY Perfect JSAT Holdings, Inc. SOFTBANK CORP. International Value - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value Sony Corp. $ Tokyo Ohka Kogyo Co. Ltd. TonenGeneral Sekiyu KK UNY Co. Ltd. NETHERLANDS — 5.4% Aegon NV(1) Akzo Nobel NV European Aeronautic Defence and Space Co. NV ING Groep NV CVA(1) Royal Dutch Shell plc B Shares NEW ZEALAND — 0.7% Vector Ltd. NORWAY — 1.3% Telenor ASA TGS Nopec Geophysical Co. ASA PORTUGAL — 0.2% EDP - Energias de Portugal SA SINGAPORE — 1.4% DBS Group Holdings Ltd. Singapore Telecommunications Ltd. SPAIN — 4.4% Banco Bilbao Vizcaya Argentaria SA Banco Santander SA Distribuidora Internacional de Alimentacion SA(1) Endesa SA Mapfre SA Telefonica SA ADR Telefonica SA SWEDEN — 2.0% Intrum Justitia AB Saab AB B Shares Skandinaviska Enskilda Banken AB A Shares Telefonaktiebolaget LM Ericsson B Shares SWITZERLAND — 5.5% Banque Cantonale Vaudoise Credit Suisse Group AG(1) Nestle SA Novartis AG Roche Holding AG International Value - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value Swiss Life Holding AG(1) $ Swiss Re AG(1) UNITED KINGDOM — 17.4% AstraZeneca plc BAE Systems plc BHP Billiton plc BP plc Centrica plc Drax Group plc Firstgroup plc GlaxoSmithKline plc HSBC Holdings plc HSBC Holdings plc (Hong Kong) London Stock Exchange Group plc Man Group plc Marks & Spencer Group plc Standard Chartered plc Tesco plc TUI Travel plc Tullett Prebon plc Vodafone Group plc TOTAL COMMON STOCKS (Cost $23,794,527) EXCHANGE-TRADED FUNDS — 0.8% iShares MSCI EAFE Value Index (Cost$205,179) TEMPORARY CASH INVESTMENTS — 0.7% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 2.375% - 2.625%, 6/30/14 - 2/28/15, valued at$75,890), in a joint trading account at 0.13%, dated 2/29/12, due 3/1/12 (Delivery value $74,405) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $75,837), in a joint trading account at 0.10%, dated 2/29/12, due 3/1/12 (Delivery value $74,405) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.75%, 2/15/37, valued at $31,484), in a joint trading account at 0.10%, dated 2/29/12, due 3/1/12 (Delivery value $30,786) SSgA U.S. Government Money Market Fund 8 8 TOTAL TEMPORARY CASH INVESTMENTS (Cost $179,604) International Value - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) TOTAL INVESTMENT SECURITIES — 99.6% (Cost $24,179,310) OTHER ASSETS AND LIABILITIES — 0.4% TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Financials 34.7% Energy 12.1% Telecommunication Services 9.1% Health Care 8.9% Consumer Discretionary 8.2% Industrials 7.6% Utilities 5.5% Materials 5.4% Information Technology 3.3% Consumer Staples 3.3% Diversified 0.8% Cash and Equivalents* 1.1% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt CVA - Certificaten Van Aandelen EAFE - Europe, Australasia, and Far East MSCI - Morgan Stanley Capital International (1) Non-income producing. International Value - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. International Value - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks $ $ — Exchange-Traded Funds — — Temporary Cash Investments 8 — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of February 29, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Emerging Markets Fund February 29, 2012 NT Emerging Markets - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 98.3% BRAZIL — 16.1% BR Malls Participacoes SA $ BR Properties SA BRF - Brasil Foods SA Cia de Bebidas das Americas Preference Shares ADR Cia Hering Itau Unibanco Holding SA Preference Shares Marcopolo SA Preference Shares PDG Realty SA Empreendimentos e Participacoes Tim Participacoes SA ADR Ultrapar Participacoes SA Vale SA Preference Shares CHILE — 1.1% ENTEL Chile SA SACI Falabella HONG KONG — 4.7% Brilliance China Automotive Holdings Ltd.(1) China Overseas Land & Investment Ltd. China Unicom Ltd. CNOOC Ltd. Dah Chong Hong Holdings Ltd. INDIA — 4.4% HDFC Bank Ltd. ICICI Bank Ltd. ADR Jubilant Foodworks Ltd.(1) Tata Motors Ltd. Wipro Ltd. INDONESIA — 4.0% PT AKR Corporindo Tbk PT Astra International Tbk PT Bank Rakyat Indonesia (Persero) Tbk PT Charoen Pokphand Indonesia Tbk PT Indofood CBP Sukses Makmur Tbk PT Semen Gresik (Persero) Tbk MALAYSIA — 0.7% CIMB Group Holdings Bhd Genting Malaysia Bhd NT Emerging Markets - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value MEXICO — 6.5% Alfa SAB de CV, Series A $ America Movil SAB de CV Series L ADR Cemex SAB de CV ADR(1) Fomento Economico Mexicano SAB de CV ADR Genomma Lab Internacional SAB de CV Class B(1) Grupo Televisa SAB ADR Mexichem SAB de CV Wal-Mart de Mexico SAB de CV PEOPLE'S REPUBLIC OF CHINA — 10.9% AAC Technologies Holdings, Inc. Agricultural Bank of China Ltd. H Shares Baidu, Inc. ADR(1) China BlueChemical Ltd. H Shares China Minsheng Banking Corp. Ltd. H Shares China Oilfield Services Ltd. H Shares Focus Media Holding Ltd. ADR(1) Industrial & Commercial Bank of China Ltd. H Shares Ping An Insurance Group Co. H Shares Tencent Holdings Ltd. ZTE Corp. H Shares PERU — 1.2% Credicorp Ltd. POLAND — 0.5% Powszechna Kasa Oszczednosci Bank Polski SA RUSSIAN FEDERATION — 7.2% Magnit OJSC GDR Mail.ru Group Ltd. GDR(1) Mobile Telesystems OJSC ADR NovaTek OAO GDR Sberbank of Russia SOUTH AFRICA — 7.2% Barloworld Ltd. Clicks Group Ltd. Exxaro Resources Ltd. Mr Price Group Ltd. MTN Group Ltd. Naspers Ltd. N Shares Sasol Ltd. SOUTH KOREA — 13.9% Asia Pacific Systems, Inc.(1) Celltrion, Inc. Cheil Worldwide, Inc. NT Emerging Markets - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value Hotel Shilla Co. Ltd. $ Hyundai Glovis Co. Ltd. Hyundai Motor Co. Kia Motors Corp. LG Chem Ltd. LG Household & Health Care Ltd. Mando Corp. NCSoft Corp. Samsung Electronics Co. Ltd. SWITZERLAND — 0.4% Ferrexpo plc TAIWAN (REPUBLIC OF CHINA) — 7.8% Catcher Technology Co. Ltd. Hon Hai Precision Industry Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. THAILAND — 5.1% Advanced Info Service PCL Banpu PCL CP ALL PCL Kasikornbank PCL NVDR Siam Cement PCL NVDR TURKEY — 3.4% BIM Birlesik Magazalar AS Koza Altin Isletmeleri AS Tofas Turk Otomobil Fabrikasi Turkiye Garanti Bankasi AS UNITED ARAB EMIRATES — 0.6% Dragon Oil plc UNITED KINGDOM — 2.6% Antofagasta plc Petrofac Ltd. Tullow Oil plc TOTAL COMMON STOCKS (Cost $113,463,921) EXCHANGE-TRADED FUNDS — 0.8% iShares MSCI Emerging Markets Index Fund (Cost$1,005,084) NT Emerging Markets - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Value TEMPORARY CASH INVESTMENTS — 0.9% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 2.375% - 2.625%, 6/30/14 - 2/28/15, value at$543,421), in a joint trading account at 0.13%, dated 2/29/12, due 3/1/12 (Delivery value $532,795) $ Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $543,046), in a joint trading account at 0.10%, dated 2/29/12, due 3/1/12 (Delivery value $532,792) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.75%, 2/15/37, valued at $225,446), in a joint trading account at 0.10%, dated 2/29/12, due 3/1/12 (Delivery value $220,446) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,286,029) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $115,755,034) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Financials 21.3% Information Technology 20.2% Consumer Discretionary 16.5% Consumer Staples 10.3% Materials 10.2% Energy 10.1% Telecommunication Services 5.0% Industrials 4.1% Diversified 0.8% Health Care 0.6% Cash and Equivalents* 0.9% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt GDR - Global Depositary Receipt MSCI - Morgan Stanley Capital International NVDR - Non-Voting Depositary Receipt OJSC - Open Joint Stock Company † Category is less than 0.05% of total net assets. (1) Non-income producing. NT Emerging Markets - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. NT Emerging Markets - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks $ $ — Exchange-Traded Funds — — Temporary Cash Investments — — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of February 29, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT International Growth Fund February 29, 2012 NT International Growth - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 99.3% ARGENTINA — 0.5% MercadoLibre, Inc. $ AUSTRALIA — 3.0% BHP Billiton Ltd. Commonwealth Bank of Australia Iluka Resources Ltd. Wesfarmers Ltd. BELGIUM — 1.9% Anheuser-Busch InBev NV Umicore SA BERMUDA — 0.9% Seadrill Ltd. BRAZIL — 1.1% BR Malls Participacoes SA Itau Unibanco Holding SA Preference Shares CANADA — 1.4% Bank of Nova Scotia Canadian National Railway Co. Potash Corp. of Saskatchewan, Inc. DENMARK — 2.1% Christian Hansen Holding A/S Novo Nordisk A/S B Shares FINLAND — 0.4% Kone Oyj FRANCE — 9.6% BNP Paribas SA Cie Generale d'Optique Essilor International SA Danone SA Eutelsat Communications SA LVMH Moet Hennessy Louis Vuitton SA Pernod-Ricard SA Publicis Groupe SA Safran SA Sanofi Schneider Electric SA Technip SA Zodiac Aerospace NT International Growth - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value GERMANY — 8.5% adidas AG $ BASF SE Bayerische Motoren Werke AG Fresenius Medical Care AG & Co. KGaA HeidelbergCement AG Hugo Boss AG Preference Shares Infineon Technologies AG(1) Kabel Deutschland Holding AG(1) Muenchener Rueckversicherungs AG SAP AG HONG KONG — 1.8% AIA Group Ltd. China Unicom Ltd. ADR Link Real Estate Investment Trust (The) INDIA — 1.0% HDFC Bank Ltd. HDFC Bank Ltd. ADR INDONESIA — 0.7% PT Bank Mandiri (Persero) Tbk IRELAND — 1.3% Experian plc Shire plc ISRAEL — 0.5% Check Point Software Technologies Ltd.(1) ITALY — 3.2% Pirelli & C SpA Prada SpA(1) Saipem SpA JAPAN — 12.6% Daihatsu Motor Co. Ltd. Daito Trust Construction Co. Ltd. FANUC CORP. Fast Retailing Co. Ltd. JGC Corp. Komatsu Ltd. Konami Corp. Lawson, Inc. Mitsubishi Corp. Mitsubishi Heavy Industries Ltd. Mitsubishi UFJ Financial Group, Inc. NT International Growth - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value Murata Manufacturing Co. Ltd. $ Nitori Holdings Co. Ltd. ORIX Corp. Rakuten, Inc. SOFTBANK CORP. Toyota Motor Corp. Unicharm Corp. LUXEMBOURG — 0.3% Millicom International Cellular SA MACAU — 0.6% Sands China Ltd. NETHERLANDS — 2.7% ASML Holding NV European Aeronautic Defence and Space Co. NV Koninklijke Vopak NV Unilever NV CVA NORWAY — 2.2% DNB ASA Statoil ASA PEOPLE'S REPUBLIC OF CHINA — 1.5% Baidu, Inc. ADR(1) Industrial & Commercial Bank of China Ltd. H Shares PERU — 0.4% Credicorp Ltd. POLAND — 0.2% Powszechna Kasa Oszczednosci Bank Polski SA PORTUGAL — 0.9% Jeronimo Martins SGPS SA(1) RUSSIAN FEDERATION — 1.4% Magnit OJSC GDR Sberbank of Russia SINGAPORE — 0.4% DBS Group Holdings Ltd. SOUTH KOREA — 1.9% Hyundai Motor Co. Samsung Electronics Co. Ltd. NT International Growth - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value SPAIN — 2.6% Banco Bilbao Vizcaya Argentaria SA $ Grifols SA(1) Inditex SA SWEDEN — 2.8% Atlas Copco AB A Shares Getinge AB B Shares Lundin Petroleum AB(1) Swedbank AB A Shares Volvo AB B Shares SWITZERLAND — 9.3% Adecco SA(1) Kuehne + Nagel International AG Nestle SA Novartis AG Swatch Group AG (The) Syngenta AG(1) UBS AG(1) Wolseley plc Xstrata plc Zurich Financial Services AG(1) TAIWAN (REPUBLIC OF CHINA) — 1.8% Hon Hai Precision Industry Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. ADR THAILAND — 0.9% Kasikornbank PCL NVDR TURKEY — 0.7% Turkiye Garanti Bankasi AS UNITED KINGDOM — 18.2% Admiral Group plc Aggreko plc Antofagasta plc ARM Holdings plc BG Group plc Burberry Group plc Capita Group plc (The) Carnival plc Compass Group plc GlaxoSmithKline plc HSBC Holdings plc (Hong Kong) Intercontinental Hotels Group plc Intertek Group plc Kingfisher plc NT International Growth - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Shares Value Lloyds Banking Group plc(1) $ National Grid plc Petrofac Ltd. Reckitt Benckiser Group plc Rio Tinto plc Standard Chartered plc Tullow Oil plc Vodafone Group plc Weir Group plc (The) Whitbread plc TOTAL COMMON STOCKS (Cost $344,045,403) TEMPORARY CASH INVESTMENTS — 0.4% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 2.375% - 2.625%, 6/30/14 - 2/28/15, valued at$724,069), in a joint trading account at 0.13%, dated 2/29/12, due 3/1/12 (Delivery value $709,909) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $723,570), in a joint trading account at 0.10%, dated 2/29/12, due 3/1/12 (Delivery value $709,908) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.75%, 2/15/37, valued at $300,390), in a joint trading account at 0.10%, dated 2/29/12, due 3/1/12 (Delivery value $293,730) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,713,541) TOTAL INVESTMENT SECURITIES — 99.7% (Cost $345,758,944) OTHER ASSETS AND LIABILITIES — 0.3% TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Financials 19.4% Consumer Discretionary 16.1% Industrials 14.8% Materials 10.2% Consumer Staples 10.0% Information Technology 9.3% Energy 8.7% Health Care 7.9% Telecommunication Services 2.1% Utilities 0.8% Cash and Equivalents* 0.7% * Includes temporary cash investments and other assets and liabilities. NT International Growth - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) Notes to Schedule of Investments ADR - American Depositary Receipt CVA - Certificaten Van Aandelen GDR - Global Depositary Receipt NVDR - Non-Voting Depositary Receipt OJSC - Open Joint Stock Company (1) Non-income producing. NT International Growth - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. NT International Growth - Schedule of Investments FEBRUARY 29, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks $ $ — Temporary Cash Investments — — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of February 29, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century World Mutual Funds, Inc. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: April 26, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: April 26, 2012 By: /s/ C. Jean Wade Name: C. Jean Wade Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: April 26, 2012
